t c memo united_states tax_court ramesh j and pragati bosamia petitioners v commissioner of internal revenue respondent docket no filed date ps’ s_corporation sec_1 purchased inventory from ps’ other s_corporation sec_2 on credit sec_1 using the accrual_method of tax_accounting reduced its sales by cost of purchased goods in the year of purchase whereas sec_2 using the cash_method_of_accounting would not report income from the sales to sec_1 until the year that sec_2 was paid for r determined that sec_1 is not entitled to reduce its sales by the cost of purchases from sec_2 until sec_2 reports the corresponding income r also made a sec_481 i r c adjustment to ps’ income to account for the deductions taken in years prior to even though the period for assessment had expired in some of the years for all of the years under consideration sec_1 did not pay sec_2 and no sales income was reported by sec_2 although sec_1 reduced its income in each year by the amount of the purchases from sec_2 held sec_481 i r c applies and adjustments can be made for closed prior years as part of r’s determination l don knight for petitioners sara w dalton for respondent memorandum opinion nims judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure accuracy- related penalty under sec_6662 in this fully stipulated case the issue framed by the parties is whether respondent may use sec_481 to make an adjustment to petitioners’ income for that arises from closed years unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated pursuant to rule the stipulations of the parties with accompanying exhibits are incorporated herein by this reference petitioners resided in texas when they filed their petition petitioners were the sole shareholders of india music inc india music and houston-rakhee imports hri india music and hri were both s_corporations india music purchased most of its inventory from hri on credit creating an account payable to hri india music used the accrual_method of accounting and therefore annually subtracted from its gross_receipts the yearly increase in the account payable to hri even though no payments were made in years india music accordingly claimed cost_of_goods_sold of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the years and respectively hri using the cash_method_of_accounting reported no income from its sales to india music for the years through on date respondent issued petitioners for their tax_year a notice_of_deficiency in which it was determined that india music was not entitled to claim cost_of_goods_sold for through until such time as the sales were included in hri’s income when the notice_of_deficiency was issued respondent was barred from assessing income_tax deficiencies for petitioners’ through tax years closed years because of the expiration of the 3-year period for assessment under sec_6501 respondent however made a sec_481 adjustment of dollar_figure to petitioners’ income reflecting the total of india music’s claimed cost_of_goods_sold for through respondent thus determined for petitioners’ tax_year a dollar_figure deficiency and a dollar_figure accuracy-related_penalty under sec_6662 discussion the parties submitted the case fully stipulated and have framed the issue very narrowly they agree that india music may not reduce income in the amounts of the purchases from hri until the sales representing those purchases have been included in hri’s income they disagree only as to whether respondent may make a sec_481 adjustment which takes into account the inventory or cost_of_goods_sold adjustments from petitioners’ closed years we confine our opinion to that issue if we hold that respondent may make an adjustment for petitioners’ tax_year based on cost_of_goods_sold adjustments for closed years then petitioners concede that they are liable for the full amount of the deficiency and penalty sec_481 permits adjustments to prevent omissions or duplications when a taxpayer changes a method_of_accounting the adjustment may include amounts attributable to taxable years for which assessment is barred by the expiration of the period for assessment 343_f2d_568 5th cir hamilton indus inc v commissioner t c 1india music’s purchases from hri for through actually total dollar_figure the record does not explain the dollar_figure discrepancy respondent contends that a change in accounting_method occurred when india music was required to postpone the realization of its cost_of_goods_sold we agree a change in method_of_accounting to which sec_481 applies includes a change in the overall_method_of_accounting for gross_income or deductions or a change in the treatment of a material_item sec_1_481-1 income_tax regs a material_item is any item that involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 income_tax regs we have previously indicated that a change made to comply with sec_267 is a change in the treatment of a material_item see summit sheet metal co v commissioner tcmemo_1996_563 in summit sheet metal the taxpayer sought to change the year it deducted bonuses to its officers from the year the bonuses were authorized to the year of payment the taxpayer argued that this change was merely a correction required to comply with sec_267 rather than a change_of_accounting_method we held that the change affected the timing of a deduction and that it was a change in the treatment of a material_item petitioners contend that an accounting change made in order to comply with sec_267 is not a change in the treatment of a material_item because sec_267 may in some cases affect more than just the timing of a deduction petitioners express their contention as follows more specifically although sec_267 typically results in a timing difference it can also permanently disallow a deduction between related parties as that term is used in sec_267 for example if india music were to go out of business and fail to pay hri for the accrued expenses owing to hri india music would never be permitted to deduct the corresponding expense item this disallowance would arise solely by virtue of sec_267 in the absence of sec_267 however india music would be allowed the deduction in the current_year irrespective of events occurring in later years petitioners’ contention however is incorrect in analyzing the hypothetical situation petitioners propose it becomes apparent that their analysis is faulty because the sec_267 adjustment simply causes a delay or timing difference the parties agree that sec_267 requires the postponement of india music’s deductions india music’s failure to pay hri is the proximate cause of the disallowance or inability to claim the deductions uniquely petitioners control both the purchaser and the seller and have exercised their discretion to delay payment causing the deferral of india music’s deductions petitioners’ hypothetical is incomplete and does not support their position petitioners also argue that sec_267 preempts sec_481 and prevents a sec_481 adjustment arising from closed years in support petitioners cite 87_f3d_99 3d cir revg and remanding 103_tc_656 petitioners’ reliance on that case is misplaced in tate lyle the court_of_appeals for the third circuit considered the issues of whether sec_1_267_a_-3 income_tax regs was valid and whether retroactive application of that regulation violates the due process clause of the fifth_amendment the opinion of the court_of_appeals does not refer to or consider sec_481 the holding in tate lyle does not provide a basis for petitioners’ argument that a sec_481 adjustment based upon adjustments from a closed_year is prohibited accordingly we hold that sec_481 applies and that petitioners are therefore liable for the deficiency and sec_6662 accuracy-related_penalty to reflect the foregoing decision will be entered for respondent
